Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 12, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131879(84)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  MARY MULLINS, Personal

  Representative of the Estate of

  Nina F. Mullins, Deceased,

               Plaintiff-Appellant, 

                                                                    SC: 131879     

  v                                                                 COA: 263210      

                                                                    Washtenaw CC: 03-000812-NH
  ST. JOSEPH MERCY HOSPITAL,
  d/b/a ST. JOSEPH MERCY HEALTH
  SYSTEM, JASON WHITE, M.D.,
  RAFAEL J. GROSSMAN, M.D., and
  KIMBERLY STEWART, M.D.,
               Defendants-Appellees                 

  and 

  JAMES R. BENGSTON, and

  WALTER WHITEHOUSE, M.D.,

             Defendants.    

  _________________________________

         On order of the Chief Justice, the motion by Michigan Health and Hospital
  Association for extension of the time for filing their brief amicus curiae is considered and
  it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 12, 2007                       _________________________________________
                                                                               Clerk